Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims  1-7, 9 -16, 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. [US 20260363929, now Clark].


Claim 1
Clark discloses  receiving, by a first unmanned aerial vehicle that includes a first transceiver, a communication from a base station [see at least Clark ¶ 0019, 0027]; 
receiving, by the first unmanned aerial vehicle and from a second unmanned aerial vehicle that includes a second transceiver, data indicating that the second unmanned aerial vehicle received the communication from the base station [see at least Clark, abstract, Fig. 3, ¶ 0042 (further communication with one or more transceivers 308)]; 
in response to receiving the data indicating that the second unmanned aerial vehicle received the communication from the base station, determining, by the first unmanned aerial vehicle, first signal parameters of the communication; receiving, by the first unmanned aerial vehicle and from the second unmanned aerial vehicle, second signal parameters of the communication [see at least Clark, ¶ 0007 (unmanned aerial vehicle through a first communication link, and sending at least some of the aerial data from the unmanned aerial vehicle through a second communication link when the second communication link is established, wherein the second communication link has a higher throughput capacity than the first communication link.), ¶ 0022 (The second aerial vehicle communication link 126b may be implemented, for example, with a local Wi-Fi network link or any other suitable network having a throughput capacity of equal to or greater than 300 kbps, and a smaller range than the link 126a described above. For example, the range of the second link 126b may be 100 to 1000 meters, for example)]; and 
based on the first signal parameters and the second signal parameters, selecting, by the first unmanned aerial vehicle, the first unmanned  aerial vehicle or the second unmanned aerial vehicle to transmit a reply communication to the base station [see at least Clark, abstract, ¶ 00006 (a system includes an unmanned aerial vehicle, a base station including a housing, a first wireless communication circuit configured to send flight command signals to the unmanned aerial vehicle using a first communication link with a first throughput capacity. The base station also includes a second wireless communication circuit configured to receive aerial data from the unmanned aerial vehicle using a second communication link with a second throughput capacity, wherein the second throughput capacity is higher than the first throughput capacity. The system also includes a user interface device configured to generate and send a flight plan and/or components thereof to the base station for forwarding to the unmanned aerial vehicle.), ¶0022 (The second aerial vehicle communication link 126b may be implemented, for example, with a local Wi-Fi network link or any other suitable network having a throughput capacity of equal to or greater than 300 kbps, and a smaller range than the link 126a), ¶ 0033 (The first position 208 of the unmanned aerial vehicle 105a in FIG. 2 is outside the data link range 206 from the base station 102. At this location, the unmanned aerial vehicle 105a may be in communication with the base station 102 using the aerial vehicle communication link 204, which may include only a low-throughput, more reliable communication link. The second position 210 of the unmanned aerial vehicle 105a is within the data link range 206 from the base station 102. At this location, the unmanned aerial vehicle 105a may be in communication with the base station 102 using the aerial vehicle communication links 202, which may include both a low- and high-throughput links.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the basic a communication system that includes an unmanned aerial vehicle with a base station of Clark with embodiments of Clark that include a system with a second aerial vehicle communication link which can determine, based on strength, parameters or other guidelines, which UAV will communicate with the base station. 
Examiners Note: The limitations appear to have a base station and multiple UAVs communicating.  If a parameter or the signal is not strong enough an alternate UAV will receive the commination and transfer it to the base station.  Note that transferring signals based on signal strength or parameters (which are unclear as to what those actually are in the Specification), are broad concepts and well known in the art. 
Claim 2
Clark discloses the computer method of claim 1. 
Clark further discloses selecting the first unmanned aerial vehicle or the second unmanned aerial vehicle to transmit the reply communication to the base station comprises selecting the first unmanned aerial vehicle to transmit the reply communication to the base station, and the method comprises: based on selecting the first unmanned aerial vehicle to transmit the reply communication to the base station, transmitting, by the first unmanned aerial vehicle, the reply communication to the base station [see at least Clark, ¶0025 (A given transmitter, receiver, or communication circuit may be configured for a different throughput capacity at different times depending on the timing and modulation encoding that the circuit is using or is configured to be using to send or receive a given packet. Some circuits can operate at a variety of throughput capacities at different times, based on user selection, negotiated protocol parameters between devices, or sensing of signal strengths or channel conditions.), ¶ 0033 (At this location, the unmanned aerial vehicle 105a may be in communication with the base station 102 using the aerial vehicle communication links 202, which may include both a low- and high-throughput links.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the basic a communication system that includes an unmanned aerial vehicle with a base station of Clark with embodiments of Clark that include a system with a second aerial vehicle communication link which can determine, based on strength, parameters or other guidelines, which UAV will communicate with the base station. 
Claim 3
Clark discloses the computer method of claim 1. 
Clark further discloses selecting the first unmanned aerial vehicle or the second unmanned aerial vehicle to transmit the reply communication to the base station comprises selecting the second unmanned aerial vehicle to transmit the reply communication to the base station, and the method comprises: based on selecting the second unmanned aerial vehicle to transmit the reply communication to the base station, transmitting, by the first unmanned aerial vehicle and to the second unmanned aerial vehicle, an instruction to transmit the reply communication to the base station [see at least Clark, ¶0025 (A given transmitter, receiver, or communication circuit may be configured for a different throughput capacity at different times depending on the timing and modulation encoding that the circuit is using or is configured to be using to send or receive a given packet. Some circuits can operate at a variety of throughput capacities at different times, based on user selection, negotiated protocol parameters between devices, or sensing of signal strengths or channel conditions.), ¶ 0033 (At this location, the unmanned aerial vehicle 105a may be in communication with the base station 102 using the aerial vehicle communication links 202, which may include both a low- and high-throughput links.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the basic a communication system that includes an unmanned aerial vehicle with a base station of Clark with embodiments of Clark that include a system with a second aerial vehicle communication link which can determine, based on strength, parameters or other guidelines, which UAV will communicate with the base station. 
Claim 4 
Clark discloses the computer method of claim 1. 
Clark further discloses based on the first signal parameters and the second signal parameters and before selecting the first unmanned aerial vehicle or the second unmanned aerial vehicle to transmit the reply communication to the base station, determining to adjust an altitude of the first unmanned aerial vehicle or the second unmanned aerial vehicle [see at least Clark, ¶ 0018 (The payload data is typically the information the flight is being performed to collect and deliver to the user. Aerial data also includes what may be termed telemetry data, which is data regarding the status and activities of the unmanned aerial vehicle during the flight such as velocity, position, attitude, temperature, and rotor speeds.), ¶ 0025 (A given transmitter, receiver, or communication circuit may be configured for a different throughput capacity at different times depending on the timing and modulation encoding that the circuit is using or is configured to be using to send or receive a given packet. Some circuits can operate at a variety of throughput capacities at different times, based on user selection, negotiated protocol parameters between devices, or sensing of signal strengths or channel conditions.), ¶ 0028 (the user input data may include commands or flight plan changes, and the user device 103 may send the commands to the base station 102 using the local communication link 120.)].
Examiners Note: A command to change/adjust a flight plan/path can include attitude change.
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the basic a communication system that includes an unmanned aerial vehicle with a base station of Clark with embodiments of Clark that include a system with a second aerial vehicle communication link which can determine, based on strength, parameters or other guidelines, which UAV will communicate with the base station. 
Claim 5
Clark discloses the computer method of claim 1. 
	Clark further discloses based on the first signal parameters and the second signal parameters and before selecting the first unmanned aerial vehicle or the second unmanned aerial vehicle to transmit the reply communication to the base station, determining to adjust a speed of the first unmanned aerial vehicle or the second unmanned aerial vehicle [see at least Clark, ¶ 0025 (A given transmitter, receiver, or communication circuit may be configured for a different throughput capacity at different times depending on the timing and modulation encoding that the circuit is using or is configured to be using to send or receive a given packet. Some circuits can operate at a variety of throughput capacities at different times, based on user selection, negotiated protocol parameters between devices, or sensing of signal strengths or channel conditions.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the basic a communication system that includes an unmanned aerial vehicle with a base station of Clark with embodiments of Clark that include a system with a second aerial vehicle communication link which can determine, based on strength, parameters or other guidelines, which UAV will communicate with the base station. 
Claim 6
Clark discloses the computer method of claim 1. 
Clark further discloses wherein the first unmanned aerial vehicle and the second unmanned aerial vehicle communicate with each other over through a wired communication channel [see at least Clark, Claim 4, ¶ 0016 (aspects of the disclosure are intended to be broadly applicable to different wired and wireless technologies, system configurations, networks, including optical networks…), ¶ 0020 (more of the communication links 122, 124, 128 can be implemented using wired communication technologies such as fiber-optic cables or any other suitable technologies providing a similar throughput range as discussed above.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the basic a communication system that includes an unmanned aerial vehicle with a base station of Clark with embodiments of Clark that include a system with a second aerial vehicle communication link which can determine, based on strength, parameters or other guidelines, which UAV will communicate with the base station. 
Claim 7
Clark discloses the computer method of claim 1. 
Clark further discloses determining the first signal parameters comprises determining a first signal strength of the communication [see at least Clark, ¶ 0024 (reliability at longer ranges drops even further not just due to lower received signal strength producing a higher raw bit error rate, but also because longer signal transit times between the transmitter and receiver complicate the timing of control frames and other overhead that are necessary in a high throughput capacity link…), ¶ 0025 (Some circuits can operate at a variety of throughput capacities at different times, based on user selection, negotiated protocol parameters between devices, or sensing of signal strengths or channel conditions.)], 
receiving the second signal parameters comprises receiving data indicating a second signal strength of the communication [see at least Clark, ¶ 0025 (Some circuits can operate at a variety of throughput capacities at different times, based on user selection, negotiated protocol parameters between devices, or sensing of signal strengths or channel conditions.)], 
and selecting the first unmanned aerial vehicle or the second unmanned aerial vehicle to transmit the reply communication to the base station is based on the first signal strength and the second signal strength [see at least Clark, ¶ 0025 (Some circuits can operate at a variety of throughput capacities at different times, based on user selection, negotiated protocol parameters between devices, or sensing of signal strengths or channel conditions.)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the basic a communication system that includes an unmanned aerial vehicle with a base station of Clark with embodiments of Clark that include a system with a second aerial vehicle communication link which can determine, based on strength, parameters or other guidelines, which UAV will communicate with the base station. 
Claim 9 
Clark discloses the computer method of claim 1. 
	Clark further discloses receiving, by the first unmanned aerial vehicle, an additional communication from the base station [see at least Clark, abstract, Fig. 3, ¶ 0042 (further communication with one or more transceivers 308)]; 
receiving, by the first unmanned aerial vehicle and from the second unmanned aerial vehicle, data indicating that the second unmanned aerial vehicle received the additional communication from the base station [see at least Clark, ¶ 0007 (unmanned aerial vehicle through a first communication link, and sending at least some of the aerial data from the unmanned aerial vehicle through a second communication link when the second communication link is established, wherein the second communication link has a higher throughput capacity than the first communication link.), ¶ 0022 (The second aerial vehicle communication link 126b may be implemented, for example, with a local Wi-Fi network link or any other suitable network having a throughput capacity of equal to or greater than 300 kbps, and a smaller range than the link 126a described above. For example, the range of the second link 126b may be 100 to 1000 meters, for example)]; 
determining, by the first unmanned aerial vehicle, additional first signal parameters of the additional communication [see at least Clark, ¶ 0024 (reliability at longer ranges drops even further not just due to lower received signal strength producing a higher raw bit error rate, but also because longer signal transit times between the transmitter and receiver complicate the timing of control frames and other overhead that are necessary in a high throughput capacity link…), ¶ 0025 (Some circuits can operate at a variety of throughput capacities at different times, based on user selection, negotiated protocol parameters between devices, or sensing of signal strengths or channel conditions.)], 
receiving, by the first unmanned aerial vehicle and from the second unmanned aerial vehicle, additional second signal parameters of the additional communication [see at least Clark, ¶0024-0025]; and 
based on the additional first signal parameters and the additional second signal parameters, determining, by the first unmanned aerial vehicle, that both the first unmanned aerial vehicle and the second unmanned aerial vehicle transmit an additional reply communication to the base station [see at least Clark, abstract. ¶ 0007, 0022, 0024-0025].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the basic a communication system that includes an unmanned aerial vehicle with a base station of Clark with embodiments of Clark that include a system with a second aerial vehicle communication link which can determine, based on strength, parameters or other guidelines, which UAV will communicate with the base station. 
Claim 9
 	Claim 9 has similar limitations to claim 1, therefore claim 9 is rejected with the same rationale as claim 1.

Claim 10
Claim 10 has similar limitations to claim 2, therefore claim 10 is rejected with the same rationale as claim 2.
Claim 11
Claim 11 has similar limitations to claim 3, therefore claim 11 is rejected with the same rationale as claim 3.
Claim 12
Claim 12 has similar limitations to claim 4, therefore claim 12 is rejected with the same rationale as claim 4.
Claim 13
Claim 13 has similar limitations to claim 5, therefore claim 13 is rejected with the same rationale as claim 5.
Claim 14
Claim 14 has similar limitations to claim 6, therefore claim 14 is rejected with the same rationale as claim 6.
Claim 15
Claim 15 has similar limitations to claim 7, therefore claim 16 is rejected with the same rationale as claim 6.
Claim 16
Claim 16 has similar limitations to claim 7, therefore claim 16 is rejected with the same rationale as claim 7.
Claim 18
Claim 18 has similar limitations to claim 9, therefore claim 18 is rejected with the same rationale as claim 9.
Claim 19
Claim 19 has similar limitations to claim 1, therefore claim 19 is rejected with the same rationale as claim 1.
Claim 20
Claim 20 has similar limitations to claim 2, therefore claim 20 is rejected with the same rationale as claim 2.





Claims  8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Clark et al. [US 20260363929, now Clark], further in view of Winkle et al. [US20190044609, now Winkle].
Claim 8
	Clark discloses the computer method of claim 1. 
	Clark does not disclose determining the first signal parameters comprises determining a first signal-to- interference-plus-noise ratio of the communication, receiving the second signal parameters comprises receiving data indicating a second signal-to-interference-plus-noise ratio of the communication, and selecting the first unmanned aerial vehicle or the second unmanned aerial vehicle to transmit the reply communication to the base station is based on the first signal-to-interference-plus-noise ratio and the second signal-to-interference-plus-noise ratio.
	Winkle teaches determining the first signal parameters comprises determining a first signal-to- interference-plus-noise ratio of the communication, receiving the second signal parameters comprises receiving data indicating a second signal-to-interference-plus-noise ratio of the communication, and selecting the first unmanned aerial vehicle or the second unmanned aerial vehicle to transmit the reply communication to the base station is based on the first signal-to-interference-plus-noise ratio and the second signal-to-interference-plus-noise ratio [see at least Winkle, abstract (The autonomous drones can collect environmental data, location data, signal strength data, signal usability data, etc. and transmit that data back to a computing system. The computing system analyzes the data received from the autonomous drones and generates a dynamic 3D communication map that indicates the signal strength and/or the signal usability of various wireless communication signals as a function of time and other variables.), ¶ 0032, (In some embodiments, the autonomous drones can monitor Urchin Tracking Module (UTM) parameters, which can track wireless communication traffic, associated with vehicles and other autonomous drones within their vicinity. The autonomous drones can also, in some embodiments, use optical images to identify vehicles or other autonomous drones in particular areas and determine whether signal congestion is likely to occur.), ¶ 0033 (In some embodiments, both the wireless communication signal strength and the wireless communication usability can be visually depicted using a single dynamic 3D map. A user may be able to, in some embodiments, switch between a visual depiction of the wireless communication signal strength, as described above in reference to FIG. 1…)].
Therefore, it would be obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system  which can determine signal strength and other parameters with the more specific autonomous drone data and parameters of Winkle [Abstract]. 
Claim 17
Claim 17 has similar limitations to claim 8, therefore claim 17 is rejected with the same rationale as claim 8.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
KWARK GWANG HOON et al.    KR20180056326
relates to a communication service system using a flight, and more particularly, to a communication service system using a flight vehicle that is capable of solving a mobile communication shadow area and constructing a communication network and supporting a structure.

Christoval   US 20180184269
a wireless mobile ad-hoc network utilizing MIMO technology for data transmission to provide beyond line-of-sight communication.

CESARANO   US 20170227956
unmanned vehicle for transmitting signals.


Bezvitniy, S.A., “Control Systems for Unmanned Aerial Vehicles, 2019 Wave Electronics and its Application in Information and Telecommunication Systems (WECONF)” June 2019.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOAN T GOODBODY whose telephone number is (571) 270=7952. The examiner can normally be reached on M-TH 7-3, FRI 7-11.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at https://www.uspto.gov/patents/uspto-automated-interview-request-air-form.html.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVEK KOPPIKAR, can be reached at (571) 272-5109. The Fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300. 
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspot.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from the USPTO Customer Serie Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000. 

/JOAN T GOODBODY/
Examiner, Art Unit 3667
(571) 270-7952